O’CONNELL, Justice
(dissenting).
I must respectfully dissent from the majority opinion. I cannot agree that it is lawful to delegate to the pilots the power to determine who shall become apprentices. If in fact service as an apprentice is not required for admission as a pilot, the statute requires that the Board of Pilot Commissioners give preference, in order of service, to those who have served apprenticeship under the statute. Thus, while it may be true that the Board in name determines who shall be a pilot, in fact a majority of the pilots and ultimately one pilot makes the decision by agreeing or not *788agreeing to permit a person to be or to continue as an apprentice. This arrangement is foreign to the American way of life and I believe it to be an unconstitutional delegation of power.
THORNAL, C. J., concurs.